Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 4/22/2021.  In virtue of this communication, claims 1-30 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-17, 19-26, 28-30 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20190182683 (hereinafter referred to as Khirallah). 
Consider claim 1, Khirallah teaches a method for wireless communication by a user equipment (UE) (see at least ¶ [0037], Fig. 1, “…The mobile device 3 has a controller 37 to control the operation of the mobile device 3. The controller 37 is associated with a memory 39 and is coupled to the transceiver circuit 31…”), comprising: 
receiving, from a network entity, information configuring the UE to report measurements for at least a set of one or more proposed beams indicated by the network entity beams (see at least ¶ [0051], “…The base station 5 is beneficially configured to transmit in its cell (or in each cell if the base station operates multiple cells) a set of beam-specific reference signals (BRS). For example, the base station 5 may transmit one BRS per Beam ID. The mobile devices 3 may use the associated BRS for performing signal strength and channel estimate measurements for each beam…” and see at least ¶ [0070], “…The mobile device 3 may be configured (by the serving base station 5 via appropriate measurement configuration signaling) to report the measurements periodically and/or in an event-triggered manner…” and further see at least ¶ [0087], “…the mobile device 3 is currently communicating with the base station 5 using an OBS comprising beams #3 and #4. Because these are included in the OBS, the mobile device 3 is configured to send (relatively frequent) detailed CSI reports for beams #3 and #4, whilst the mobile device 3 only sends periodic (less frequent) RSRP measurements for the other beams (and/or RSRP measurements for beams #3 and #4)…”); 
performing measurements on the set of proposed beams and one or more additional beams not in the set of proposed beams beams (see at least ¶ [0069], “…the beam measurements reported by the mobile device 3 may comprise, for example, a reference signal received power (RSRP) and/or a signal to interference plus noise ratio (SINR) associated with each beam (measured using the respective BRS on each beam) …” and see at least ¶ [0072], “…the mobile device 3 may request for a specific beam or beams to be added or removed from its OBS (even without reporting the actual measurements). This may reduce the amount of signaling required between the mobile device 3 and the base station 5…” and further see at least ¶ [0089], “…the mobile device 3 moves within the cell of the base station 5, the network (and/or the mobile device 3) monitors (e.g. using the beam RSRP measurements and/or CSI) the signal conditions for the beams included in the OBS (and/or signal conditions for adjacent beams) and decides to update the OBS by removing beam #4 and adding beam #2 when the mobile device 3 is no longer in the area served by beam #4…”); and 
transmitting, to the network entity, one or more reports including the measurements for the set of proposed beams and the one or more additional beams (see at least ¶ [0087], “…the mobile device 3 is currently communicating with the base station 5 using an OBS comprising beams #3 and #4. Because these are included in the OBS, the mobile device 3 is configured to send (relatively frequent) detailed CSI reports for beams #3 and #4, whilst the mobile device 3 only sends periodic (less frequent) RSRP measurements for the other beams (and/or RSRP measurements for beams #3 and #4)…” and further see at least ¶ [0124], “…The controller of the communication device may be operable to perform measurements on respective reference signals transmitted, via each beam, and the transceiver of the communication device may be operable to send the results of the measurements to the base station. The controller of the communication device may be operable to perform measurements (e.g. channel state indicator, CSI, measurements) for beams that are included in the OBS for the communication device, and the transceiver of the communication device may be operable to send the results of the measurements to the base station…”). 
Consider claims 11, 30, Khirallah teaches a method for wireless communication by a network entity (see at least ¶ [0044], Fig. 1, “…The base station 5 has a controller 57 to control the operation of the base station 5. The controller 57 is associated with a memory 59 …”), comprising: 
selecting, from a data set, a set of one or more proposed beams for communicating with a user equipment (UE) (see at least ¶ [0047], “…The measurement configuration module 66 obtains signal quality measurements by generating and sending an appropriate measurement configuration to a particular mobile device 3 and by receiving an associated measurement report. The measurement report may be used, for example, when performing a mobility and/or beam configuration procedure involving the mobile device 3 that provided the report…” and see at least ¶ [0051], “…The base station 5 is beneficially configured to transmit in its cell (or in each cell if the base station operates multiple cells) a set of beam-specific reference signals (BRS)…”); 
transmitting, to the UE, information configuring the UE to report measurements for at least the set of proposed beams (see at least ¶ [0051], “…The base station 5 is beneficially configured to transmit in its cell (or in each cell if the base station operates multiple cells) a set of beam-specific reference signals (BRS)…” see at least ¶ [0087], “…the mobile device 3 is currently communicating with the base station 5 using an OBS comprising beams #3 and #4. Because these are included in the OBS, the mobile device 3 is configured to send (relatively frequent) detailed CSI reports for beams #3 and #4, whilst the mobile device 3 only sends periodic (less frequent) RSRP measurements for the other beams (and/or RSRP measurements for beams #3 and #4)…”); 
receiving, from the UE, one or more reports including measurements for the set of proposed beams and one or more additional beams not in the set of proposed beams; and updating the data set based on the measurements for the set of proposed beams and the one or more additional beams (see at least ¶ [0072], “…the mobile device 3 may request for a specific beam or beams to be added or removed from its OBS (even without reporting the actual measurements). This may reduce the amount of signaling required between the mobile device 3 and the base station 5…” and further see at least ¶ [0089], “…the mobile device 3 moves within the cell of the base station 5, the network (and/or the mobile device 3) monitors (e.g. using the beam RSRP measurements and/or CSI) the signal conditions for the beams included in the OBS (and/or signal conditions for adjacent beams) and decides to update the OBS by removing beam #4 and adding beam #2 when the mobile device 3 is no longer in the area served by beam #4…”).
Consider claim 21, Khirallah teaches an apparatus for wireless communication by a user equipment (UE) (see at least ¶ [0037], Fig. 1, “…The mobile device 3 has a controller 37 to control the operation of the mobile device 3. The controller 37 is associated with a memory 39 and is coupled to the transceiver circuit 31…”), comprising: 
a processor configured to: 
receive, from a network entity, information configuring the UE to report measurements for at least a set of one or more proposed beams determined by the network entity (see at least ¶ [0051], “…The base station 5 is beneficially configured to transmit in its cell (or in each cell if the base station operates multiple cells) a set of beam-specific reference signals (BRS). For example, the base station 5 may transmit one BRS per Beam ID. The mobile devices 3 may use the associated BRS for performing signal strength and channel estimate measurements for each beam…” see at least ¶ [0070], “…The mobile device 3 may be configured (by the serving base station 5 via appropriate measurement configuration signaling) to report the measurements periodically and/or in an event-triggered manner…” and further see at least ¶ [0087], “…the mobile device 3 is currently communicating with the base station 5 using an OBS comprising beams #3 and #4. Because these are included in the OBS, the mobile device 3 is configured to send (relatively frequent) detailed CSI reports for beams #3 and #4, whilst the mobile device 3 only sends periodic (less frequent) RSRP measurements for the other beams (and/or RSRP measurements for beams #3 and #4)…”), 
perform measurements on the set of proposed beams and one or more additional beams not in the set of proposed beams (see at least ¶ [0069], “…the beam measurements reported by the mobile device 3 may comprise, for example, a reference signal received power (RSRP) and/or a signal to interference plus noise ratio (SINR) associated with each beam (measured using the respective BRS on each beam) …” and see at least ¶ [0072], “…the mobile device 3 may request for a specific beam or beams to be added or removed from its OBS (even without reporting the actual measurements). This may reduce the amount of signaling required between the mobile device 3 and the base station 5…” and further see at least ¶ [0089], “…the mobile device 3 moves within the cell of the base station 5, the network (and/or the mobile device 3) monitors (e.g. using the beam RSRP measurements and/or CSI) the signal conditions for the beams included in the OBS (and/or signal conditions for adjacent beams) and decides to update the OBS by removing beam #4 and adding beam #2 when the mobile device 3 is no longer in the area served by beam #4…”), and 
transmit, to the network entity, one or more reports including the measurements for the set of proposed beams and the one or more additional beams; and a memory (see at least ¶ [0087], “…the mobile device 3 is currently communicating with the base station 5 using an OBS comprising beams #3 and #4. Because these are included in the OBS, the mobile device 3 is configured to send (relatively frequent) detailed CSI reports for beams #3 and #4, whilst the mobile device 3 only sends periodic (less frequent) RSRP measurements for the other beams (and/or RSRP measurements for beams #3 and #4)…” and further see at least ¶ [0124], “…The controller of the communication device may be operable to perform measurements on respective reference signals transmitted, via each beam, and the transceiver of the communication device may be operable to send the results of the measurements to the base station. The controller of the communication device may be operable to perform measurements (e.g. channel state indicator, CSI, measurements) for beams that are included in the OBS for the communication device, and the transceiver of the communication device may be operable to send the results of the measurements to the base station…”).
Consider claims 2, 12, 22 (depends on at least claims 1, 11, 21), Khirallah discloses the limitations of claims 1, 11, 21 as applied to claim rejection 1, 11, 21 above and further discloses:
Khirallah teaches transmitting, to the network entity, position information associated with a location of the UE, wherein the information configuring the UE to report measurements for at least the set of proposed beams is received based on transmitting the position information (see at least ¶ [0032], “…the mobile device 3 changes its location within the base station's 5 coverage area (cell), new beams may be added to the OBS as necessary (and beams that are no longer needed may be removed) …”).
Consider claims 3, 13, 23 (depends on at least claims 1, 11, 21), Khirallah discloses the limitations of claims 1, 11, 21 as applied to claim rejection 1, 11, 21 above and further discloses:
Khirallah teaches the one or more proposed beams comprise one or more beams predicted by the network entity to have a highest received signal quality based on the position information associated with the location of the UE (see at least ¶ [0042], “…signal measurement module 46 is responsible for obtaining signal quality measurements for cells/beams in the vicinity of the mobile device 3 and to generate and transmit associated signal measurement reports to the serving base station 5. The signal quality measurements are performed over beam specific reference signals transmitted by the base station 5 based on an appropriate measurement configuration provided by the serving base station 5…”).
Consider claims 4, 14, 24 (depends on at least claims 1, 11, 21), Khirallah discloses the limitations of claims 1, 11, 21 as applied to claim rejection 1, 11, 21 above and further discloses:
Khirallah teaches the transmitting comprises: transmitting a first report including the measurements for the set of proposed beams; and transmitting a second report including the measurements for the additional beams not in the set of proposed beams, wherein the first report and the second report are transmitted in separate transmissions (see at least ¶ [0087], “…the mobile device 3 is currently communicating with the base station 5 using an OBS comprising beams #3 and #4. Because these are included in the OBS, the mobile device 3 is configured to send (relatively frequent) detailed CSI reports for beams #3 and #4, whilst the mobile device 3 only sends periodic (less frequent) RSRP measurements for the other beams (and/or RSRP measurements for beams #3 and #4)…”).
Consider claims 5, 15 (depends on at least claims 1, 11), Khirallah discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Khirallah teaches the transmitting comprises: periodically transmitting first reports including the measurements for the set of proposed beams; and periodically transmitting second reports including the measurements for the additional beams not in the set of proposed beams, wherein the first reports are transmitted less frequently than the second reports (see at least ¶ [0087], “…the mobile device 3 is currently communicating with the base station 5 using an OBS comprising beams #3 and #4. Because these are included in the OBS, the mobile device 3 is configured to send (relatively frequent) detailed CSI reports for beams #3 and #4, whilst the mobile device 3 only sends periodic (less frequent) RSRP measurements for the other beams (and/or RSRP measurements for beams #3 and #4)…”).
Consider claims 6, 16, 25 (depends on at least claims 1, 11, 21), Khirallah discloses the limitations of claims 1, 11, 21 as applied to claim rejection 1, 11, 21 above and further discloses:
Khirallah teaches transmitting a single report including the measurements for the set of proposed beams and the measurements for the additional beams not in the set of proposed beams (see at least ¶ [0072], “…the mobile device 3 may request for a specific beam or beams to be added or removed from its OBS (even without reporting the actual measurements). This may reduce the amount of signaling required between the mobile device 3 and the base station 5…” and further see at least ¶ [0089], “…the mobile device 3 moves within the cell of the base station 5, the network (and/or the mobile device 3) monitors (e.g. using the beam RSRP measurements and/or CSI) the signal conditions for the beams included in the OBS (and/or signal conditions for adjacent beams) and decides to update the OBS by removing beam #4 and adding beam #2 when the mobile device 3 is no longer in the area served by beam #4…”).
Consider claims 7, 17, 26 (depends on at least claims 1, 11, 21), Khirallah discloses the limitations of claims 1, 11, 21 as applied to claim rejection 1, 11, 21 above and further discloses:
Khirallah teaches the information indicates one or more sets of proposed beams and additional information for each set of proposed beams; and the method further comprises determining which set of proposed beams to perform measurements and transmit reports for based on the additional information (see at least ¶ [0107], “…the mobile device may be configured to choose the beams for its own OBS and (unless configured differently) report the Channel Status Information (CSI) only for the beams chosen by the mobile device 3 for its OBS. In this case, beneficially, the network is able to determine the OBS implicitly from the beams (Beam IDs) included in the CSI reports. Since CSI reports for beams in the OBS are likely to be needed anyway, this method has the advantage that no additional signaling is required when the mobile device is updating its OBS …”).
Consider claims 9, 19, 28 (depends on at least claims 1, 11, 21), Khirallah discloses the limitations of claims 1, 11, 21 as applied to claim rejection 1, 11, 21 above and further discloses:
Khirallah teaches the additional information comprises one or more predicted reference signal receive power (RSRP) values; and transmitting the one or more reports comprises reporting measurements for a set of proposed beams responsive to determining that an RSRP measurement for one or more proposed beams in the set is below a predicted RSRP value for the one or more proposed beams (see at least ¶ [0042], “…signal measurement module 46 is responsible for obtaining signal quality measurements for cells/beams in the vicinity of the mobile device 3 and to generate and transmit associated signal measurement reports to the serving base station 5. The signal quality measurements are performed over beam specific reference signals transmitted by the base station 5 based on an appropriate measurement configuration provided by the serving base station 5. The signal quality measurements may include for example, (detailed) Channel Status Information (CSI) measurements, reference signal received power (RSRP), reference signal received quality (RSRQ), received signal-to-noise ratio (SNR), and/or signal to interference plus noise ratio (SINR) measurements and associated reporting …”).
Consider claims 10, 20, 29 (depends on at least claims 1, 11, 21), Khirallah discloses the limitations of claims 1, 11, 21 as applied to claim rejection 1, 11, 21 above and further discloses:
Khirallah teaches the additional information comprises at least one of reliability or probability information for each set; the reliability information corresponds to a predicted likelihood that the UE will successfully receive transmissions on the set of proposed beams; the probability metric may correspond to a predicted probability that the UE will detect the set of proposed beams; and the method further comprises prioritizing measuring the sets of proposed beams, wherein the UE prioritizes measuring the sets of proposed beams based on the reliability or probability of each set (see at least ¶ [0083], “…the mobile device 3 may use the BRS on each beam to demodulate the transmission on that beam and then combine the received data in order to improve communication reliability…”,  and see at least ¶ [0088], “…using the CSI measurement for the affected beam (#4), the base station 5 is able to carry out necessary adjustments in its transmission (e.g. priorities beam #3 over beam #4) for the mobile device 3 (at least temporarily). If the CSI measurement for the affected beam still indicate poor signal conditions (e.g. over a predetermined period and/or number of CSI reports), then the base station 5 may be configured to remove the affected beam from the OBS of the mobile device 3…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 18, 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20190182683 (hereinafter referred to as Khirallah) in view of US Patent Application Publication 20200162952 (hereinafter referred to as Yu).
Consider claims 8, 18, 27 (depends on at least claims 1, 11, 21), Khirallah discloses the limitations of claims 1, 11, 21 as applied to claim rejection 1, 11, 21 above and further discloses:
Khirallah disclose all the subject matters of the claimed invention concept. However, Khirallah does not particularly disclose the additional information comprises a cell identifier (cell ID); and performing the measurements comprises: performing measurements for a set of proposed beams associated with the cell ID.  In an analogous field of endeavor, attention is directed to Yu, which teaches the additional information comprises a cell identifier (cell ID); and performing the measurements comprises: performing measurements for a set of proposed beams associated with the cell ID (see Yu at least  ¶ [0071], “…the first measurement granularity is a cell measurement granularity, the first message may include a cell identifier of the current serving cell and a cell identifier of another cell other than the current serving cell. The cell identifier is used to indicate different cells, so that the terminal device learns how to measure the cell, and leans of the measured carrier frequency or frequency, the measured bandwidth, the frequency offset value and the like…” and further see at least  ¶ [0072], “…the first message may further include a measurement object, and when the first measurement granularity is a beam measurement granularity, the measurement object may include the current serving beam, or may include another one or more beams other than the current serving beam…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Khirallah disclosed invention, and have the additional information comprises a cell identifier (cell ID); and performing the measurements comprises: performing measurements for a set of proposed beams associated with the cell ID, as taught by Yu,  thereby, to provide a measurement method applicable to the 5G field needs to be found, to implement beam measurement in the 5G field, so that selection of a beam having good communication quality as a serving beam for the terminal device is implemented, thereby ensuring smooth communication, as discussed by Yu, (see ¶ [0004]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645